oO)

Case 18-11494-LSS_ Doc 235 Filed 08/18/20 Page 1 of 7 “

FILED

August 10, 2020
2D AUG 18 AM 921

US Bankruptcy Court
Attn: Clai cena COURS
n: Claims KRU :
US BAT OF DELAWARE
824 Market St 3% floor
Wilmington DE 19801
Re: Case number 18-11494

Claim number 67

My name is Victoria Rice and I would like the status of my claim. See
attached documentation.

Victoria Rice

7564 Elwood Ave
Fontana CA 92336
909 440 3183

victoriarice945@qmail.com

 

 
Case 18-11494-LSS Doc 235 Filed 08/18/20 Page 2 of 7

You selected "FILED BY" as CREDITOR. If this is incorrect, START OVER!!

ALL "Yes/No" Questions MUST be ANSWERED

Debtor 1 Education Management ff LLC
Debtor 2

(Spouse, if filing)

Case number: 18-11494

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that !

you received.

Identify the Claim
1. Creditor EDUCATION MANAGEMENT IL, LLC and its affiliates 210 Sixth Avenue, 3rd Floor, Pittsburgh, PA 15222

Name _ Pittsburgh, PA 15222

|
' Telephone
i Number: 317 569 9600
Email: edmcinfo@faegrebd.com

Other names the creditor used with the debtor

2. Has this claim been acquired from someone else? Yes No 4

3. Where should notices and payments to the creditor be sent? (Notice Address Completed in Section 1)

Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)

” CHECK if Payment Address differs from Notice Address
Victoria Rice

Address where payments
should be sent 7564 Elwood Ave
(City, State, Zip) FONTANA CA ¥ 92336 -
Telephone Number: 909 440 3183
Email: victoriarice945@gmail.com :
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
(See instructions)
4. Does this claim amend one already filed? Yes No ¢
7

5. Do you know if anyone else has filed a proof of claim for this clalm? Yes No “%

Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number you use to identify the debtor? Yes Y No

 

 

 
 

 

 

Case 18-11494-LSS Doc 235 Filed 08/18/20 Page 3 of 7
Last 4 digits of the debtor's account or any number you use to identify the debtor: 2661

7. How much is the 750000.00 Does this amount include interest or other charges?

claim? (required) ¢ No
Yes. Attach statement itemizing interest, fees, expenses, or other charges
required by Bankruptcy Rule 3001(c)(2){A).

If you have entered a claim amount of $0, the claim amount is unknown, or the claim is unliquidated, please enter a brief explanation,

Comment:

8.Whatis | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

the basis
of the Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
claim?
(required) Limit disclosing information that is entitled to privacy, such as healthcare information.
service performed - breach of contract, professional negligence, psychological distress

(See instructions)
9. Is all or part of the claim ” No
secured? Yes. The claim is secured by a lien on property.
10. ts this claim ¢ No
based on a

lease? Yes. Amount necessary to cure any default as of the date of the petition. §

11. Is this claim subjecttoa +7 No

right of setoff? Yes. Identify the property:

. Is all or part of the claim entitled to +4 No

priority under 11 U.S.C. § 507(a)? Yes Check all that apply: Amount entitled to priority

Documents: Attach redacted copies of any documents that show that the debt exists, a lien secures the debt, or both.

Also attach redacted copies of any documents that show perfection of any security interest or any assignments or transfers of the debt. In addition
to the documents, a summary may be added. Federal Rule of Bankruptcy Procedure (called "Bankruptcy Rule”) 3001(c) and (4). (See _insiructions,
and the definition of "redacted”.)

Attachments:

« Necessary documentation can be attached to the Proof of Claim after the information for the form is submitted.

e Attachments to the Proof of Claim are required to be PDF files.

e Attachments to the Proof of Claim are NOT to exceed 15 MB Mb in size.

« Multiple attachments to the Proof of Claim are permitted.

¢ Do not upload a completed Proof of Claim form as an attachment to this filing. Attaching a completed Proof of Claim will result in multiple
versions of the form being filed (the electronically created proof of claim form plus the proof of claim attached). If filing an Amended Proof of
Claim, the attachment of the previously filed claim is allowed.

Note: You will have the option to select files to upload for this claim once you click on the “Submit Claim" button below
Do you wish to attach supporting documentation? * Yes No

Sign Below
Th i : i .
com piloting this Check the appropriate box: (required) ~
proof of claim must ¢ | am the creditor.
sign and date it. | am the creditor's attorney or authorized agent.
FRBP 9011(b). {am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim ! am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

electronically, FRBP I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating .

5005(a){2) authorizes : : . :
courts to establish the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

 

 

 
Case 18-11494-LSS Doc 235 Filed 08/18/20 Page 4 of 7

local rules specifying I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
what a signature is. correct.

A person who files a I declare under penalty of perjury that the foregoing is true and correct.

 

 

 

fraudulent claim
could be fined up to : : iani . \
$500,000, imp ' Print the name of the person who is completing and signing this claim: |
for up to 5 years, or Signature* Victoria Rene Rice *Type Full Name
both. 18 U.S.C. §§ (required)
152, 157 and 3571.
Title
Company |
Identify the corporate servicer as the company if the authorized agent is a servicer |
Address 7564 Elwood Ave |

Number and Street
(City, State, Zip) Fontana CA * 92336 - |
Contact Phone: 909 440 3183
Email: victoriarice945@gmail.com :

LS
EXTO EXTOLS Enter Verification Code (required)

Submit Claim Clear Form = ** Verify debtor name(s) prior to submitting claim to be filed.

Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both.
18 U.S.C. §§ 152, 157, and 3571.

 

 

 
Case 18-11494-LSS Doc 235 Filed 08/18/20 Page 5of 7

 

Attachment Summary of Practicum Complaint.docx is NOT in PDF/A format. It will NOT be attached to the Proof of Claim!

Successful verification ...

Your claim was successfully filed in case number 18-11494.
Your claim number is 67.

IDO NOT submit a paper claim

Open in new window: Click 67 to view/print your filed claim.
if you discover an error on your completed claim form, please contact the Court helpdesk at 302-252-2887.

Note. Any attachment(s) added will NOT be available
to view/print unless you have a Pacer account.

 

 

 

 

 
Sung 9

Zz ebed 28g Gu_PEEG WIHID JO J00J4 — eEsD ArydnnquEY { sNdEYD 1 BORON (sduuouped 20 suonssodiog 204) CBOE WOY IeIOWO :
1 obed 18S BURPESG WIETD JO jodlg — @seD AoydnuyuER J JOWEYD jo BOGON (SdiWEVOULEd JO SUOHEI0dIOD 10.4) AG0E WO IEIIO

<@ 2 eBed oes ‘uopeuuoyu sow 104

; >» \ \ "yexD0p pNEO
4 é 24} UO 6q 1H B18 By ‘OS 1 “SIE J8}B} B 0} PeWINOIpe Jo penujUCD eq Aew Bunsow ou,

“OS OP 0} pauindey jou ave gq ‘puane Aew ssoypess

Cy VA \ \] $086) 30 ‘voruramay “BO JOpUN peuvonsend
\ Boze WooY eens Buni ¥¥8 oun weg 8q 0) Suysaw oy) pueTe jsnw
Ganewesaides $10;99p OY

"UR|eIC} —RVOTT ere
' sucjIpazs jo Bunoew 2

peas pena hes ——

Peyty Gpudoes HB DedELy AW NOA
0062-282 (Z0C) ‘uoyd PaWED LORGL 30 ‘vorEunupA, “Ss0uppe ean Je PON)

 

20014 DIC 1888S OMEN 920 9q Kew enzo si) UI sweLUNDOQ
Sw } ) a oY S240 8, yo}> Anydnqueg
a agape orn mm me
(5) ae ee
. “pag “d Wor Beeb si! ui 3
Joy hap TD S) aa Sueenaers
. i : oon omg Teenage rea boo SSaUppe pue GWEN
suoud paUE9 OO ee es Aewoye $10)90q

P Filed 08/18/20 Page 6 of 7

222Gb We ‘UBangsHid ‘Jo014 Pug ‘onUOAY UIXIS O12 seaippy ¢

peyseny seg s180K g 188] O43

 

N
O ‘squepNS Uj pesn soweU soNNO Hy z
oO Zove-2806 (949) 1+ ‘epeUEg”SN apisi#o wWol4 JOUOY PUC S10}}PEL5 40} . voces
. : YOReUUO,U] PUB LOREUIO;U; '
Q czs$-2ee (998) ee enun WN ewpudore 1 e885 0 ws0o0y onan id (peyoe)e e968) sayeyiye 8} pue D771 ‘lH LNSWSOVNVW NOILVONGS = eweu 11g 8,209900 +
ee : 30] JOQUINN, euDYydajOL
v) , : “e8ED O17) U] Buriy 26490 40 LYe{9 JO JOoud Aue Yam BOROU 8143 ay JOU OG
| Se “WHE;D Jo jooud ® ary YenU! NOK ‘AauOW Jeu) JO GueYs AUB BABDG! NOA BINGO Oo) “APOD AdKdruyUEA aU Aq Sue]? ,ss0}/pes9 “e2]Ape ebe] OA/6 youuED 62130 6.41019 Aaydn.QUEG Otp JO EIS OY
x payneds 18p10 ay Ul ‘Wey! 0} PMO SIGEP otp jo fe JO BwWOS pred aq AeW suOMpeLd ‘AaUOW YENOUS TaHOO UED «=-«s«4g uA pu Ayedoud . ye spiocey atuanoerg UnoD 01 s8990y 91 ) a9) J Broa a
Baysruy OY) 41 SJOIQSP BY) {JOS PUE TOPOS HM GONOU BIL] JO JUQY) BY) UO 4 90) ‘ (OU T3560 WA 4 19M) WIOW" UI JO MO}8Q PO}SI]
2 Apadas K paysy oo}sny Kordosqueg ey, «= $ JOIGep OL) JO UONEPINDI7 ‘ob SSOUPPe ay} Je So1yO 8 ye/> AD}druueQ oy Ye Pejedsul aq Aew eseo BUY UI Payy S]U@WNDOP ITY ‘AoWWOYE Ue yNsUOd ‘s}yBU NOK |}Od OL
a ‘ps2 S1y} W sIYGU INOA ;NOGe SUOTBENb kuE ; . . "se0; 8 Aawone pue seGewep eaqund pue jenjoe Aed 0} peunbau oq uss Aeys O17 SyB}01A OU SuOUIPOID
@aey NOA 1 me] Aoidruqueg Sars peHUl UWA Jere; AeWONE UE YNSUOD ‘aQnCU SiN UI SaUNPEEP c\y PUEDE ssauppe ‘@SINVOUIO 20 ‘@UOUd "EU Ag s10;Qap WO) JUGLUAEdS) PUEWOP JOUUIED SJONPID “JOIQEP Oty) WJ) 190709 0} An SsiMUaLQO JO ‘ALadoud ssessodes
1 t
0 Or uno eu Buryee vou! 8 ty Kew POK‘essuPp UBaIO] © OF PaEU gotou 8 GuNOe JOHDRID © 18 NOK u6}620) & ina SsOUPeUD ‘6 Aouaoyap e passe ‘ans JOULES S10) Peld ‘eye UI 6 ABis OU) BUM ‘aIdWeXa 20.4 “Apedoud $,10)GEP a1} 10 JOIGEP OU} WC S1IOP }DETIO9
ea 0} Uonoe aye) jou Kew Ayesou06 syojpeso “eUy SUESW SILL “SOMANE UOROSIOS sour JsuIeGe Ae}s OeWOINE UE Pesodiu! o8e> oy 10 SUNY OUL
o “hungeseo seBed yjoq peoy ‘soulipsep pus G10})/pol9 jo Buneow ay
A -yeun Ante 07 wut aun Bux . ynoge uoneuuoju! Bulpnjouy ‘see}eng pue ‘s10}qQep ‘s10)}peld 10) OSED O43 JNOGE UOABUOJU! JUBWOCdLI! SBY BoROU STYL
© Aeyauewuou juepoduy sepueuns few wurero Jo joold & say OU soypann parnoas ‘arduExe 204 “ued “pause
O ues soAmeE] & WA ‘Neo Sy) JO UORSIPsuN a4) 0} JOYPasd ayy sHUUgNS UNTER Jo Weed sey 49119U 10) 1ps0 UY “apoD AsjdnJqueg ety Jo 2 se;deYd JOpUN poly Wee SBY OBED E ‘OAOGE Po}s}| 10,GQep aUQ JOG

 

soord & Buty Wie JO joo1d & ony Asin soyreyM Jo ssaipieBas fexe}E}09 JoWy UF s]YBU UlEIeU SLOUPAI panDeg
“Pan JOIGEP aLN ey) Se;P|YDS OU UI PEysy G WIE SNOK J! UBAD LNEPD 0 ood &

 

 

 

 

 

 

yy ISNW NOA ‘pred aq O| “UHETD INOA UO pred nok *
See aa Radice tae aq jou ed of ‘auipeap oun Aq waeene paneer ferns SiZb JOS ouljpesg WyeI/9 jo joold — 38e9 Aoydniyueg Zz sajpdey9 JO 8O]}30N
GIBMEIOK OL] ISLA “LUIETD JO JOO, @ BI O} MOY UO VONBULIOJUI Os0WU JO ]UaLUNDOp Jeded B 8B Jo AyeaUARoO}e
JOU POH) Og AB WO) UAEID JO JOOud Y “WHET SJOWpeUD e Buiquosep jveWeHs poutte B 8 LAE; JO joosd y (sdiysueuped 40 suoHes0diod 404) G60E WOF JBIOWO
SWB|D JO yooud ‘sou Guyaono,
HOR RMTET :euypeop Buys @ O14 0) SQJUN JRIVOEWLUOADS 40) EUNNPREQ §— Aq unep jo joord saa anu)
. 2(syun jezuawWULeAcB ydooxe) wrejo Sayjo $0; Aavinyued ou, on vaquinu oe)
TROUT ET :ouy|peep Burts 40 jooud © ajy 0} 810) {Pld ||8 40) GUIIPROG souypeeg's a = {seydeup 20} pay o820 18) tors? SSTESSL BE HENAN SSTPEYL LS
meee ene eerannte - qemgag OT unos ddnuyveg says payUN
(O71 11 WowoGeveW UogEINE)
ce ee ee uN
199z+r0Z LP wa (pe1pene 005) sayemye $y PUE DTT “Il LNSNIBOWNYM NOWLVONGS neg

 

TSS FLITE GOMORN SSF aSh 1 ToT ey 2) soquinii aae7)

 

 

 

 
Attachment to Form 39D

 

 

 

TAIC-San Digyo, Ine,

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

   

    

  

 

 

 

 

 

 
 

 

 

 

 

 

   

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

  

 

 

      

 

 

 

  

 

(Slo . 95-379 BH 18-14545 f
aha The Ant Institute of Californa - San The Art Institute of Washington, inc, m3
Diego
se Debtor FEIN Debtor FEIN TAIC-San Francisco, Ine ~
‘ 3817 A FRANCISCO, FC. XX-XXXXXXX 18-1) S46. HI F2
miber uka The Art Institute of Califorma - San ° The Art institutes International 11 LLC AT 29270
7 ~ Francisco
“1149 | Education Management XX-XXXXXXX ‘tute ifornia « " XX-XXXXXXX ——— ; 5
aka New Educa on Management Lc in An Institute of California - Los Angeles, (8-1151K The Art Institutes International Min a. Ine. XX-XXXXXXX (B-11S47 The Illinois Institute of Art at Schaumburg. XX-XXXXXXX
aka EDMC Online Higher Education ine.
American Education Centers, Inc. 18-11519 ‘The Art Institute of Atianta, LLC $8-0671597 a so A
uka Brown Mackie College | Northern aka The Art Institute of Atlanta , (SUSE | The [Minois Knstitute of Art tne. Seto so0
Kentucky aka The School of Culinary Arts Fvalve Bistro
snsus aku AEC Tess ssenneen ints snaiseson Thee Ant Institute of Auntin, tne XX-XXXXXXX 18-1549 irs Institute of Post-Secondary Education, 25- 1360283
shag si 23-272 L182 ‘The Art Institute of Califomia-Orange , | $221 . .
City jhe Ar tentitute of California- Orange County aka The Art Institute of Phoenix
" XX-XXXXXXX 18-1150 a2!
’ The Ant Institule of Catifomia-Holly wood, :ne. 3 ‘The New Engiand Institute of Art, LLC 04-298798
: ee . 202316775 18-11551 59-333,
ata throwin Mackie Col ia Cincinnati plaid Empie, Ine, ° ‘The University of Sarasota, Inc. XX-XXXXXXX
aka} allege
Argasy Education Group, tne. XX-XXXXXXX 18-1525 The Art Institute of Catifornia-Sagramento, XX-XXXXXXX VBI 1332 Wester Sate Univenity of Souther XX-XXXXXXX
. oe XX-XXXXXXX 18-11526 . 20SO7KME
Argosy University of California LUC ‘The An Institute of Charleston, Inc.
The Anil NON-DEBTOR SUBSIDIARIES AND AFFILIATES
: 6-024 Ss XX-XXXXXXX 2 :
o Brown Mackie Callepe - Tucson, Ine, 601 S27 S614 (DO NOT FILE A PROOF OF CLAIM):
oO aka American Business & bs
— Enstitute
XY ‘The Art institute of Colorado, Ine,
Phos oo XX-XXXXXXX 18-11528 aka Fashion Institute of Denver, K4-0703062 1 AiCA-IE Restaurs ot, Inc. 32 Michiana College Education Corporation
Education Finance [ Inc.
uka Music Business Institute, Ine. 2 AID Restaurant. Inc. 33 South Education - Texas LC
oO uka The School of Culinary Arts 3 AIU Restaurant, Inc. M South University of Arkansas LLC
-nre 75-1 S89012
ee 4 AMM Restaurant, Inc. 35 South University of Tennessee, Inc.
eo ; ” ihe Ant Inatiute ef Fort Lauderdale. Tas” Slaw § AMIN Restaurant E1.C 36 South University Research Corporation
~— ; aka The Art Institute of Fort “ 6 AIT Restaurant, Inc. 37 Southern Ohio College LLC
OO | Vetings a Lavderdale . AITNR The Art Institute of California -
FR Tucation Manazement I XX-XXXXXXX The Art Institute of Houston, ine. 75-1SK0M015 ? estaurunt, Inc, 38 inc.
O kt FOMC Online Higher Education 8 BMC Real Property Holdings LLC 9 The Art Institute of Fort Worth, |
of C nsiitute of bo: , Inc,
: 3 5 ; , XX-XXXXXXX 25-1SROGT 9 Brown Mackie -Al erque LLC
= Higher Fducation Services II Wseoalt a Mack 8 buguerque LLC 40 The Art Institute of Jacksonville, Ine.
ee 10 rown Mackie College - Birmingham LLC , ‘ .
VS04 Miami International University of Art & De 58-264 LHS PRePNARE RR-0256167 . . e 4 The Art Institute of New York City, Ine.
aka Miami tnternational Univers ~ : ~~ " Brown Macki - Boise, Inc. 5 , ‘ ‘ faci
. & Devign 2 Brown Mackie Cot DallavFt, Worth LLC 42 The Art Institute of Ohio - Cincinnati, Inc.
aa 4 2 wh Mackie Col rer > hart. Wot aL . He. .
Be South Hdueation “Teeas LLC WOSTh UB-EID3F 2O-STRGTE e 43 The Art Institute of Salt Lake City, Inc.
09 5 ducati exas LLL 13 Brown Mackie © + Greenville, Inc. a The Art Institute of T I
ed ~ — a - ec Institute of Tucson, Inc.
-t} S06 , bt OELeN 111835 ¢ of Philadelphia LLC 26-8467 14 Brown Mackie College - Indianapolis, Inc. .
ey South University of Alabama, ine, , a The Art Institute of 679% \s B Mackie Coll a k im LLC 45 The Art Institute of Washington - Dulles LUC
ils i 5 rown Mackie Collece - Kansas Cr . 3 .
2 we J. Philadelphia spac] : “ — vy 46 The Art Institute of Wisconsin LLC
a) South University af Caroling, Ine. titute of Pittsburgh LLC . '6 Brows Mackie College - Miami North LLC 7 The Art Institute of York - Pennsytvania. LIC
us" peso ; te , - 7 Brown Mac The Art Institutes International - Kansas City,
‘ $3226 BLESS . XX-XXXXXXX r 48 inc
tinute of Portland, inc. Brown Mac ,
Y)_ 19 Hrown Mackie C 49 The Art Institutes International LLC
: 390065: -T1S3 38805 sons oo . i smnati inne
Luspo South University of Mie XX-XXXXXXX UB 11538 The Art hivilute of Rateigh-Purham, ine. XX-XXXXXXX ” Brown Mackie College « Salina LEC so The Art Institutes Intemational Minnesota, Ine
' . . . ‘The Asher School of Business Education
ove South University of Norih 5 1211830 wo044ness 21 Brown Mackie College - San Antonio LUC 5) Corporation
what Sout ° ° The Art institute af St. Louis, Inc. oe ie . js A ,
st tute of SL. Lewis, Ine 2 Brown Mackie Cctlege - St. Louis. Ine. 2 The Mlinois Institute or Art - Tintey Park 14.C
Arty 25 Brown Mackie College - Tulsa, Inc.
o ‘The Ari Institute of San Antonio, Ine. : .
4 uM Brown Mackie Ecucation Corporation
2 2b- 1 $H920 $2. as . .
a9 2-1 SH0264 The Art institute of Seattle, Ine. 52-4206 14 35 Brown Mackie Ecucation TELLC
= a 2h EDMC Marketing and Advertising, Inc.
1@)5 PSDs The Art Institute of Tampa, Ine. O1-0746822 . . . ms t . e
Nn LL. _. aka The Art Institute of Tampa 7 V:ducation Finance: c
Cy 98-0 VR-LIMG XX-XXXXXXX 28 Vducation Manap:ment Escrow LUC
~ 29 Education Management Finance Com.
Visis XX-XXXXXXX 1811544 M6-2242784 ducati ene ings .
3. ‘The Att lnstitite ot Virg Bt 30 Education Management Holdings LLC
a Higher Education Services. Inc.

 

 

 

 

 

 

 

 

 

 

 
